Case: 2:20-cv-02673-MHW-CMV Doc #: 15 Filed: 10/21/20 Page: 1 of 9 PAGEID #: 373

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
Robert F. Goldwire,

Plaintiff, Case No. 2:20-cv-2673
Vv. Judge Michael H. Watson
Annette Chambers-Smith, et ai., Magistrate Judge Vascura
Defendants.
OPINION AND ORDER

 

Plaintiff is a prisoner proceeding pro se. He sues twenty individuals who
are employed either directly for the Ohio Department of Rehabilitation and
Correction (“ODRC’”) or at one of the following ODRC facilities at which he has
been housed: Chillicothe Correctional Institution (“CCI”), Lebanon Correctional
Institution (“LCI”), Trumbull Correctional Institution (“TCI”), and Marion
Correctional Institution (“MCI”). Plaintiff sues all Defendants in their individual
capacities.

On the same day he filed his Complaint in this case, Plaintiff filed a letter
with the Clerk’s Office stating that he did not want a Magistrate Judge to be
assigned to this case. Letter, ECF No. 5. Plaintiff also filed another letter
notifying the Court that one of the Defendant’s names had been misspelled on
the docket.’ Letter, ECF No. 9. He reiterated in that letter that he did not want a

Magistrate Judge assigned to this case, complained that the Clerk’s Office

 

' This error has been corrected.
Case: 2:20-cv-02673-MHW-CMV Doc #: 15 Filed: 10/21/20 Page: 2 of 9 PAGEID #: 374

assigned a Magistrate Judge over his objection, and asked the Undersigned to
remove the Magistrate Judge from the case. /d. Finally, Plaintiff requested
additional summons forms. /d.

On June 29, 2020, after performing an initial screen of Plaintiffs Complaint
pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A, Magistrate Judge Vascura
issued a Report and Recommendation (“R&R”). R&R, ECF No. 12. After
concluding that Plaintiff's claims against the various Defendants were improperly
joined, the R&R severed and dismissed without prejudice Plaintiff's claims
against all Defendants save those employed at CCI; it also recommended the
Court dismiss Plaintiff's claims against the CCI Defendants as barred by the
statute of limitations. /d.

Plaintiff timely objected. Obj., ECF No. 14.

I. STANDARD OF REVIEW

Under Rule 72(b), the Court must determine de novo any part of the
Magistrate Judge’s disposition to which Plaintiff has properly objected. Fed. R.
Civ. P. 72(b)(3). The Court may accept, reject, or modify the R&R, receive
further evidence, or return the matter to the Magistrate Judge with instructions.

id.

Case No. 2:20-cv-2673 Page 2 of 9
Case: 2:20-cv-02673-MHW-CMV Doc #: 15 Filed: 10/21/20 Page: 3 of 9 PAGEID #: 375

ll. ANALYSIS
Plaintiff raises four objections, which the Court addresses out of order.
A. Objection #3

Plaintiff objects to the appointment of a magistrate judge to this case. Obj.
4—5, ECF No. 14. He states that he has not consented pursuant to 28 U.S.C.

§ 636(c) to have the case heard by a magistrate judge and references his letters
to the Court stating the same. /d.

Plaintiffs objection is overruled. Although 28 U.S.C. § 636(c)(1) permits
parties to consent to having a magistrate judge conduct full proceedings,
including the entry of judgment, in a civil case, that is not the purpose for which
Magistrate Judge Vascura has been assigned to this case. Magistrate Judge
Vascura was appointed to this case pursuant to 28 U.S.C. § 636(b)(1)(B) & (C),
which does not require Plaintiff's consent. Additionally, General Order COL: 14-
01 of this Court automatically refers all prisoner civil rights cases to magistrate
judges for the issuance of an R&R.

Because Plaintiffs consent is not required for the appointment of a
magistrate judge in this case, Plaintiffs objection is overruled. The Magistrate
Judge will not be removed from the case.

B. Objection #2

Plaintiff objects to the Magistrate Judge performing an initial screen of his
Complaint pursuant to 28 U.S.C. § 1915(e)(2B\i) & (ii) and applying the
standard for such screens in the R&R. Obj. 4, ECF No. 14. Plaintiff states that

Case No. 2:20-cv-2673 Page 3 of 9
Case: 2:20-cv-02673-MHW-CMV Doc #: 15 Filed: 10/21/20 Page: 4 of 9 PAGEID #: 376

he has paid the full filing fee in this case? and that, as such, the screening
provisions of § 1915 do not apply. /d.

This objection is also overruled. Section 1915A states that “[t]he court
shall review, before docketing, if feasible or, in any event, as soon as practicable
after docketing, a complaint in a civil action in which a prisoner seeks redress
from a governmental entity or officer or employee of a governmental entity.” 28
U.S.C. § 1915A. Initial review does not depend upon whether the prisoner
plaintiff seeks leave to proceed in forma pauperis. See id.; 28 U.S.C.

§ 1915(e)(2)(B) (stating that it applies “[nJotwithstanding any filing fee” that had
been paid).

Accordingly, despite Plaintiff's payment of the filing fee, § 1915A is the
standard that governs these types of prisoner complaints, and the Magistrate
Judge properly conducted the initial screen pursuant to that standard.

C. Objections ##1 & 4

In these objections, Plaintiff contests the Magistrate Judge’s
recommendation that the Court find all of Plaintiffs claims against CCI
Defendants are barred by the statute of limitations.

Plaintiffs Complaint in this case was filed on May 26, 2020. Compl., ECF
No. 1. The R&R states that Plaintiff was transferred from CCI to LCI in 2015 and

that, as such, all claims that arose from his time at CCI are barred by the two-

 

2 Plaintiff asked for a receipt of his payment, which was docketed on May 28, 2020.
Case No. 2:20-cv-2673 Page 4 of 9
Case: 2:20-cv-02673-MHW-CMV Doc #: 15 Filed: 10/21/20 Page: 5 of 9 PAGEID #: 377

year statute of limitations for claims brought under 42 U.S.C. § 1983. R&R 7-8,
ECF No. 12.

Plaintiff agrees that the applicable statute of limitations is two years and
agrees that all “claims prior to May 26, 2018 would generally be untimely[.]” /d.
at 5. Plaintiff argues, however, that his civil conspiracy claim against all
Defendants did not accrue until he learned on December 18, 2019, that
Defendant Jason Reese (“Reese”) and Defendant Holly Uhrig (“Uhrig”) entered
false information on Plaintiffs Security Threat Group (“STG”) file. /d. He argues
that December 18, 2019, was therefore the date that Plaintiff became aware that
a civil conspiracy existed among all twenty Defendants and is the date on which
the statute of limitations for his civil conspiracy claim began to run. He also
argues that his Complaint “alleges ongoing violations of constitutionally protected
conduct” by CCI Defendants that are not barred by the statute of limitations. /d.
at 2-4.

Upon de novo review, the Court concludes that Plaintiff has not stated a
claim for civil conspiracy and has not alleged any violation by a CCI Defendant
within the statute of limitations.

A civil conspiracy is a cognizable § 1983 claim. Spadafore v. Gardner, 330
F.3d 849, 853-54 (6th Cir. 2003). A civil conspiracy under § 1983:

is an agreement between two or more persons to injure another by

unlawful action. Express agreement among all the conspirators is not

necessary to find the existence of a civil conspiracy. Each conspirator

need not have known all of the details of the illegal plan or all of the
participants involved. All that must be shown is that there was a single

Case No. 2:20-cv-2673 Page 5 of 9
Case: 2:20-cv-02673-MHW-CMV Doc #: 15 Filed: 10/21/20 Page: 6 of 9 PAGEID #: 378

plan, that the alleged coconspirator shared in the general

conspiratorial objective, and that an overt act was committed in

furtherance of the conspiracy that caused injury to the complainant.
Id. at 854 (quoting Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985)).
Conspiracy claims “must be pled with some degree of specificity, and . . . vague
and conclusory allegations unsupported by material facts will not be sufficient to
state such a claim under § 1983.” Jackim v. Sam’s E., Inc., 378 F. App’x 556,
563 (6th Cir. 2010) (internal quotation marks and citation omitted).

Even reading the Complaint’s allegations in the light most favorable to
Plaintiff, he has not plausibly alleged that twenty different officials at four different
ODRC institutions have conspired by engaging in a single plan to deprive Plaintiff
of his constitutional rights. Although he alleges that the various individual
Defendants may have engaged in similar retaliatory actions and perhaps even
been similarly motivated by an annoyance of Plaintiffs continued use of the
grievance system, he has not plausibly alleged a single plan existed between all
Defendants. Any allegations of conspiracy in the Complaint are entirely
conclusory. E.g., Compl. J 24, ECF No. 1 at PAGEID # 11.

Indeed, while Plaintiff repeatedly refers to a conspiracy throughout his
Complaint as the impetus for individual retaliatory acts by Defendants, the
Complaint specifically states that Plaintiff alleges “several individual Count(s) of?
retaliation, falsification of records, religious discrimination, and denial of equal

protection. Compl., ECF No. 1 at PAGEID # 8 (emphasis added). Plaintiff

repeats in his objections that he brings the above individual counts, which he

Case No. 2:20-cv-2673 Page 6 of 9
Case: 2:20-cv-02673-MHW-CMV Doc #: 15 Filed: 10/21/20 Page: 7 of 9 PAGEID #: 379

argues “stem[med] from events that began as part of an ongoing civil
conspiracy[,]” and Plaintiff says that he included the “history and involvement that
was ongoing to show the court these Defendants[’] relationship to the causational
connection of ALL events AND Chronology of events[.]” Obj. 2, ECF No. 14. In
other words, although Plaintiff argues in his objections that the Complaint asserts
a separate civil conspiracy claim, his Complaint does not state such a claim with
the required level of specificity to pass a Rule 12(b)(6) motion.

Moreover, any civil conspiracy claim that may have been adequately pled
is barred by the statute of limitations (at least as it relates to the CCl
Defendants). Plaintiff argues that he was unaware of the conspiracy until he
discovered on December 18, 2019, that Defendant Reese had attached a picture
of a different inmate’s tattoos to Plaintiffs STG file. Obj. 5, ECF No. 14. He
argues it was not until that date that he “saw the actual proof of what he
suspected[.]” /d. at 6.

But Plaintiff alleged that he was aware of a conspiracy involving Defendant
Reese creating a “fake STG Profile” as early as 2015.3 See Compl. 34, ECF
No. 1 at PAGEID # 14; Ex. 5, ECF No. 1-1 at PAGEID # 58. Thus, Plaintiffs
conspiracy claim is time-barred, despite his objection to the contrary.

The Magistrate Judge thus appropriately characterized Plaintiff's

Complaint as bringing “unrelated claims against a variety of Defendants based

 

3 Alternatively, Plaintiff discovered “the fake STG designation authored by Jason Reese
... Sept 4, 2016.]" Compl. 7 34, ECF No. 1 at PAGEID # 14; R&R 8, ECF No. 12.

Case No. 2:20-cv-2673 Page 7 of 9
Case: 2:20-cv-02673-MHW-CMV Doc #: 15 Filed: 10/21/20 Page: 8 of 9 PAGEID #: 380

upon events that occurred at different times (in fact, spanning over 5 years) and
at different locations.” R&R 5, ECF No. 12. Plaintiffs argument that the statute
of limitations on his civil conspiracy claim did not begin to run until December 18,
2019, is incorrect, and the Magistrate Judge did not err in dismissing without
prejudice Plaintiffs claims against the various non-CCI Defendants to permit
Plaintiff to bring those claims in their proper district and division.

The R&R also correctly recommended dismissing the non-conspiracy
claims asserted against CCI Defendants as time barred. Although Plaintiff
argues that not all of the claims against the CCI Defendants are barred by the
statute of limitations because he alleges ongoing violations, Obj. 2-4, ECF No.
14, his objection fails to articulate any specific claims—apart from the civil
conspiracy claim—against CCI Defendants that he believes occurred within the
statute of limitations.

Plaintiff does mention a phone call allegedly made by CCI staff to LCI staff
upon Plaintiff's transfer from CCI to LCI. Obj. 2, ECF No. 14. But to the extent
Plaintiff argues this phone call by one of the CCl Defendants gives rise to a First
Amendment retaliation claim against the caller, any such claim is barred by the
statute of limitations because Plaintiffs Complaint alleges that he became aware
of that phone call during his orientation into LCI in 2015. Compl. {[ 35, ECF No.
1. And to the extent Plaintiff argues that certain retaliatory actions by LCI staff

were “a direct result of CCI staff contacting Lebanon Corr Inst. [sic],” Plaintiff has

Case No. 2:20-cv-2673 Page 8 of 9
Case: 2:20-cv-02673-MHW-CMV Doc #: 15 Filed: 10/21/20 Page: 9 of 9 PAGEID #: 381

failed to specify which retaliatory acts by LCI staff he believes occurred within the
statute of limitations and for which a CCI Defendant is also liable.

Accordingly, Plaintiff's claims against the CCl Defendants are DISMISSED
WITH PREJUDICE as barred by the statute of limitations, and his remaining
claims against the other Defendants are DISMISSED WITHOUT PREJUDICE to

permit Plaintiff, if he chooses, to bring them in the proper district and division.

Nuchudl Melon

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

IT IS SO ORDERED.

Case No. 2:20-cv-2673 Page 9 of 9
